Citation Nr: 1204505	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-27 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the military from November 1979 to January 1981. 

This appeal to the Board of Veterans' Appeals (Board) is from May 2007 and January 2008 rating decisions of the RO in Nashville, Tennessee. 

As support for his claims, the Veteran testified at a videoconference hearing in October 2009 before the undersigned Veterans Law Judge of the Board.  At the time there were two claims on appeal, (1) for service connection for sinusitis and (2) for a compensable disability rating for bilateral otitis externa with Eustachian tube dysfunction and headaches.  Following the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011). 

In a subsequent March 2010 decision, the Board denied the claim for a compensable disability rating for the bilateral otitis externa with Eustachian tube dysfunction and headaches.  So, absent an appeal to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), that claim is no longer at issue.  The Board, however, remanded this remaining claim for service connection for sinusitis to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - in particular, to obtain any outstanding treatment records, including from the VA Medical Center (VAMC) in Memphis, and to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his sinuisitis, especially in terms of whether it is attributable to his military service or dates back to his service.

Pursuant to these remand directives, the AMC obtained additional treatment records and had the Veteran examined in April 2010, at the conclusion of which the VA examiner offered the requested medical opinion.  This same VA examiner provided additional comment in May 2010.  Since, however, he did not also discuss the underlying rationale for the opinion, the AMC requested and obtained still additional medical comment in August 2011.

After considering these additional treatment records and these medical opinions, the AMC issued a supplemental statement of the case (SSOC) in September 2011 continuing to deny this remaining claim for sinusitis, so this claim is again before the Board.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence does not demonstrate that any current or recurrent sinusitis is etiologically linked to the Veteran's military service.  

2.  The VA compensation examiner that evaluated the Veteran on remand in April 2010 determined it unlikely the Veteran's allergic rhinitis or sinusitis is related to his military service.

3.  When providing supplemental comment in May 2010, this same VA examiner explained that sinusitis is not caused by military service, also that the Veteran did not then currently have sinusitis (presumably referring to when examined by VA for compensation purposes the prior month, in April 2010).

4.  The additional VA compensation examiner that was asked to provide still further medical comment (supporting rationale) on this determinative issue of causation did so in August 2011, in the process like the prior examiner specifically discounting the notion that the Veteran has sinusitis or allergic rhinitis attributable to his military service. 


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74  (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case. Id.   

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1)  was sent to the Veteran in March 2007, so prior to initially adjudicating his claim for service connection for sinusitis in May 2007, thus in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Additional notice was sent by way of a letter dated in March 2010, and the claim was readjudicated in the September 2011 SSOC.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs), VA treatment records, private treatment records, any relevant lay statements, and arranged for a VA examination in November 2007.  Also, pursuant to the Board's March 2010 remand directive, a VA examination was performed in April 2010 for a medical nexus opinion concerning the etiology of the current sinusitis, and this requested medical opinion was offered at the conclusion of that examination and later, as supplements, in addenda in May 2010 and August 2011.  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  The AMC also obtained the additional VA treatment records requested in the Board's March 2010 remand, so there has been compliance with all of the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, no further notice or assistance to the Veteran is required in the development of this claim for sinusitis.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Legal Criteria for Service-Connection Claims

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where the determinative issue involves medical causation or a medical diagnosis, there generally must be competent medical evidence to the effect that the claim is plausible; lay assertions in this regard generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

But there are exceptions to this general rule.  Lay testimony is competent, for example, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, say, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So supporting medical evidence is not always or categorically required to establish current disability and its linkage to the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

III.  Service Connection for Sinusitis

The Veteran asserts that he initially developed sinusitis while in the military from November 1979 to January 1981.  In a March 2007 letter, he said he had managed his symptoms using home remedies and over-the-counter medication for the past 20 years or more, and thus did not have a history of extended visits to a doctor.  He also said his sinus congestion was worse in the fall, winter, and spring, and better in the summer.

His service treatment records (STRs) show that on entrance medical examination in October 1979, his nose and sinuses were listed as normal.  In an accompanying report of medical history, he denied a history of ear, nose or throat trouble, sinusitis, and hay fever.  He as mentioned began serving on active duty the following month, in November 1979, and in March 1980 he complained of pain in his maxillary sinus; the diagnostic assessment was acute respiratory disease.  In July 1980 he was seen for complaints of left ear irritation and swelling in the frontal sinus area.  He complained of rhinorrhea and post nasal drip.  On examination, there was otitis of the left ear and slight tenderness of the maxillary sinus.  Subsequent STRs show complaints of congestion and left ear pain and treatment for otitis.

In July 1980 he was diagnosed with rule out sinusitis.  In September 1980 he was diagnosed with questionable sinusitis.  A November 1980 ear, nose and throat (ENT) consultation report reflects that he complained of recurrent headaches, otalgia and nasal congestion.  On examination, there was purulent rhinorrhea, retracted tympanic membranes (eardrums), and pus from NP (nasal prongs or nasal pharyngeal airway).  The diagnostic assessment was acute upper respiratory infection, and probable allergic rhinitis (by history).  He was treated for allergic rhinitis in December 1980.

In a January 1981 report of medical history, he mentioned a history of frequent headaches, and ear, nose or throat trouble.  With respect to whether he had a history of sinusitis, he answered, "yes", "no", and "don't know".  He denied a history of hay fever.  The reviewing examiner observed the Veteran had ear infections with drainage, headaches, and mild hearing loss.  Sinusitis was not diagnosed.  On separation medical examination in January 1981, his nose and sinuses were listed as normal.  

In his original Application for VA Compensation or Pension Benefits, received in January 1981, so the same month as his discharge from service, the Veteran claimed entitlement to service connection for an ear condition, headaches, a back disorder, and a foot condition.  He did not specifically claim entitlement to service connection for sinusitis, per se, although, having said that, claims generally are based on symptoms, not necessarily particular or specific diagnoses underlying the symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

VA outpatient treatment records reflect that in January 1981, so also the same month as his discharge from service, the Veteran was seen for complaints of fullness in his left ear and mucus down his throat; the pertinent diagnostic assessment was post-nasal drip.  A January 1981 sinus X-ray showed no findings of sinusitis.  There was some congestion of the nasal turbinates.  In February 1981 he reported that he was seen for sinus trouble in service, and that he wanted to see an allergist about it.  The pertinent diagnostic assessment was "sinus allergy".  In October 1981 he complained of congestion in his ears and nose and gave a history of sinusitis.  On examination, his nose and throat were clear.  The diagnostic impression was Eustachian tube dysfunction.  In November 1981 he was seen for complaints of left ear otitis; he also complained of nasal congestion.  The examiner indicated that, on examination, the nose was within normal limits, and a sinus X-ray was within normal limits.  A November 1981 X-ray of the sinuses revealed the frontals and ethmoids were relatively clear; however, the findings were consistent with "sinusitis involving the antrum of the left...."

In an October 1981 rating decision, the RO granted service connection for otitis externa of the left ear with Eustachian tube dysfunction and headaches.

In statements dated in December 1981, the Veteran said that his then current ear disorder had evolved from sinusitis, and that his otitis was accompanied by sinusitis and Eustachian dysfunction.  In a statement received by VA in May 1983, he contended that he had a separate sinusitis condition.  He said he had Eustachian tube dysfunction aggravated and accompanied with sinusitis, impaired hearing, earaches and occasional headaches. 

During a VA ear examination in April 2007, the Veteran reported that he had seasonal allergies, especially during the fall and winter.  On examination, he had a mildly deviated nasal septum, with no mucopurulence or polyps, and the examiner confirmed there was allergic rhinitis.

In a June 2007 statement, the Veteran reiterated his assertions and contended that he had incurred chronic sinusitis in service, and that he had experienced ongoing sinusitis since service.

VA treatment records dated from 2005 to 2010 reflect episodic treatment for allergic rhinitis and sinusitis.  In December 2006 he was diagnosed with an acute upper respiratory infection with sinusitis/bronchitis.  He received emergency treatment at the Memphis VAMC in February 2009 for congestion and sinus infection, with a resultant diagnosis of sinusitis.  A February 2009 X-ray also found that there was significant opacity within the right maxillary sinus, most likely related to mucosal thickening, sinusitis.  

So there is no disputing the Veteran has sinusitis and, indeed, that he perhaps also did while in service.  He therefore has at least established he has this claimed condition, despite the VA compensation examiner's indication in his May 2010 addendum statement that there was no then current sinusitis during his April 2010 evaluation of the Veteran.  He need only have had sinusitis when or since the filing of this claim, however.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Resolution of this claim therefore instead turns on whether any current sinusitis is related to the Veteran's military service - as he is alleging, or is instead due to other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that the evidence on the whole does not support his claim.


On VA examination in November 2007, the examiner noted that the claims file was not reviewed.  The Veteran reported that his sinus problems had begun in 1979, so during his service, that he subsequently was diagnosed with sinusitis in 1980, and that he had experienced sinus problems ever since.  He had intermittent symptoms throughout the year, but they were more prevalent in fall and winter.  He complained of nasal congestion, runny nose with greenish secretion, cough, post-nasal drainage and headaches.  He said the pain was felt across the frontal part of his scalp as well as the back of his head.  He also reported pain over his sinuses.  He mentioned at least ten flare-ups of sinus problems per year, and he required antibiotics three or four times per year.  His medical history was significant for allergic rhinitis.  He reported that he sneezed a lot during spring and when he smelled perfume.  On examination of his nose, there was no mucopurulent discharge, bleeding, or swelling.  His sinuses also were non-tender to palpation.  A sinus X-ray showed normally developed and aerated sinuses, with no evidence of sinusitis.  The diagnoses were sinusitis and allergic rhinitis.  The examiner did not provide a medical opinion as to the etiology of the sinusitis.

In a statement dated in September 2008, the Veteran said he experienced sinus flare-ups on a seasonal basis, and that he did not have continuous symptoms.

VA medical records dated in January 2010 reflect that he was diagnosed with probable sinusitis.

The Board as mentioned remanded this claim in March 2010, in part, to obtain a medical nexus opinion concerning the etiology of the Veteran's sinusitis and its potential relationship to his military service.

To this end, he had this requested VA compensation examination in April 2010.  He reiterated that he was diagnosed with acute sinusitis while in the service.  He said he had episodes in the winter and fall with nasal congestion and drainage that occasionally had some color to it.  One to two times per year he had an episode of headache and colored drainage with low-grade fevers that responded to antibiotics.  He was usually okay in the spring and summer.  He also reported congestion and drainage after exposure to fragrances or chemicals.  He thought he had allergy testing in the past but remembered not being positive for anything in particular.  He was told he had allergic rhinitis.  

On objective physical examination of his nose, there was no mucus, pus or polyps, and the septum was midline.  A computed tomography (CT) scan of his sinuses showed minimal mucosal thickening of the right maxillary sinus; the remainder of his sinuses were clear.  His nasal cavity also was normal.  The diagnostic assessment was allergic rhinitis and occasional sinusitis.  The examiner opined that it was not likely the Veteran's rhinitis or sinusitis was related to his military service.  He recommended the Veteran use nasal steroid and antihistamines when seasonal allergies were present.  In a May 2010 addendum, this same VA compensation examiner affirmed the claims file had been reviewed, and he explained that sinusitis was not caused by military service, and that the Veteran did not currently have sinusitis (presumably referring to the results of his examination of the Veteran the prior month in April 2010).

Because, however, this VA compensation examiner had not provided any underlying medical rationale for the opinion, a Decision Review Officer (DRO) at the AMC determined in a May 2011 deferred rating that the opinion was inadequate for rating purposes, especially inasmuch as it did not comply with the Board's March 2010 remand directive.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Most of the probative value of an opinion comes from the discussion of its underlying rationale, not merely from the conclusion ultimately reached (whether for or against the claim) and not just based on whether the claims file was reviewed for the pertinent medical and other history, although that, too, is important if it would reveal facts or evidence that might affect the outcome of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In an August 2011 addendum, another VA physician asked to comment noted that he had reviewed the claims file and was responding to the AMC's request for a rationale for the medical opinion provided regarding the Veteran's sinusitis in the last compensation and pension examination (so in reference to the April 2010 VA examination and supplemental opinion that had been offered in May 2010).  

This additional VA examiner explained that, in order to find that a condition was chronic if it was due to infection, such a finding was based on the history, physical examination, and X-ray studies.  He indicated that X-ray studies had the most validity, that a CT scan of the Veteran's sinuses was reported all clear, and that in one sinus there was reported minimal mucosal thickening.  This finding, however, was seen in 25 percent of the normal population.  This examiner added that this was correlated with the normal examination, and his conclusion was that there is no chronic or acute sinus condition.  He then went on to explain that 80 percent of the normal population had some seasonal nasal symptoms and/or chemical or perfume sensitivity, that the Veteran's rhinitis symptoms were more likely related to allergy, and that his long history was consistent with a diagnosis of allergy rather than sinusitis.  Furthermore, according to this examiner, an allergy is something that is genetic rather than being acquired in adverse conditions.  He concluded that it was therefore his opinion that any claim for military duty being the reason for the Veteran's nasal symptoms had no medical support, and that it was not likely that his condition is related to the military service.

The Veteran is competent, even as a layman, to proclaim having experienced repeated recurrences of sinusitis during the many years since his discharge from service, to in turn establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, and that where lay evidence provided is credible and competent, so ultimately probative, the absence of contemporaneous medical documentation such as actual treatment records does not preclude further evaluation as to the etiology of the claimed disorder). 

Here, though, the weight of the evidence, including the Veteran's own statements, shows that he has not had continuous sinusitis symptoms since service.  Rather, the evidence shows that he has experienced and been treated episodically for nasal congestion and admittedly, even at times, diagnosed with sinusitis.  

But he acknowledges having experienced sinusitis just on a seasonal basis, that is, just at certain times of the year and in response to certain specific stimuli, and the VA compensation examiner has explained that this is more suggestive of allergic rhinitis (i.e., allergies) than sinusitis.  Moreover, and in any event, this same VA compensation examiner has explained that neither condition, allergic rhinitis or sinusitis, is attributable to the Veteran's military service, so even accepting that he has at least at times had sinusitis.

Thus in total, no less than two VA compensation examiners, specifically, the one who commented in April and May 2010, and the other that commented more recently in August 2011, have disassociated the Veteran's sinusitis from his military service.  These medical opinions are highly probative evidence on this determinative issue of the etiology of the sinusitis and not refuted by any of the other medical evidence in the file, only by the Veteran's unsubstantiated lay assertions (which, as mentioned, are not entirely inconsistent with these VA compensation examiner's conclusions that he has what amounts to allergies, rather than necessarily sinusitis).  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position). 

But unlike, for example, a separated shoulder, broken arm, varicose veins, tinnitus (ringing in the ears), and pes planus (flat feet), etc., determining whether a person has acute versus chronic sinusitis, and as a result of his military service, cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  This determination necessarily is based on the results of objective clinical testing, data, and evaluation, including especially using the means (sinus X-ray/CT scan) the August 2011 VA compensation examiner cited as most relevant and diagnostic.


Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sinusitis.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The claim for service connection for sinusitis is denied. 



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


